DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “”lens configured to collect/receive and LCP grating configured to” in claims 1-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pennecot et al. (US2016028453) (hereinafter Pennecot) in view of Gassend et al. (US20190098233) (hereinafter Gassend).
Regarding claim 1, Pennecot discloses a detector for use in detecting reflected or scattered light pulses for a lidar system, the detector comprising: 
a primary lens configured to collect and focus the light pulses [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; lidar system including a plurality of lenses redirected light as needed]. 
a secondary lens configured to receive and further focus the light pulses from the primary lens [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; lidar system including a plurality of lenses redirected and focused light as needed].
a photodiode array configured to receive and sense the light pulses from the secondary lens [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; variety of configurations of lidar system including ability to receive light pulses].
Pennecot disclose the limitations of claim 1.  Although Pennecot discloses a plurality of lenses including liquid crystal and polymer components, Pennecot does not explicitly disclose wherein at least one of the primary lens or the secondary lens are configured using liquid crystal polymer (LCP).
Gassend more explicitly discloses wherein at least one of the primary lens or the secondary lens are configured using liquid crystal polymer (LCP) [Figs. 1-4, 0034-0050; variety of lens configurations and system construction utilizing crystal displays including light emitting polymers].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Pennecot with the teachings of Gassend as stated above.  By incorporating the teachings as such, a three dimensional map of points indicative of locations of reflective feathers in the environment can be generated (see Gassend 0002-0005).
Regarding claim 2, Pennecot discloses wherein the secondary lens is configured using LCP and integrated with a wafer, and wherein the photodiode is also integrated with the wafer [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 3, Pennecot discloses wherein the secondary lens is transmissive, and wherein the secondary lens is integrated on a first side of the wafer closer to the primary lens, and wherein the photodiode array is integrated on a second side of the wafer opposite the first side [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 4, Pennecot discloses wherein the secondary lens is reflective, and wherein the secondary lens is integrated on a first side of the wafer opposite the primary lens, and wherein the photodiode array is integrated on a second side of the wafer opposite the first side [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 5, Pennecot discloses the limitations of claim 5.  However Pennecot does not explicitly disclose wherein both the primary lens and the secondary lens are configured using LCP.
Gassend more explicitly discloses wherein both the primary lens and the secondary lens are configured using LCP [Figs. 1-4, 0034-0050; variety of lens configurations and system construction utilizing crystal displays including light emitting polymers].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Pennecot with the teachings of Gassend for the same reasons as stated above.  
Regarding claim 6, Pennecot discloses wherein the primary lens is configured using LCP and wherein the secondary lens is a metasurface lens that comprises a plurality of metasurface structures [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 7, Pennecot discloses wherein the primary lens is configured using LCP and wherein the secondary lens is one or more microlens structures [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 8, Pennecot discloses a method of collecting and detecting light pulses in a lidar system, the method comprising: 
directing, by a primary lens, the light pulses received by the lidar system to a secondary lens [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; lidar system including a plurality of lenses redirected light as needed].  
focusing, by the secondary lens, the light pulses to a photodiode array [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; lidar system including a plurality of lenses redirected and focused light as needed]. 
sensing, by the photodiode array, the light pulses from the secondary lens [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; variety of configurations of lidar system including ability to receive light pulses].
Pennecot disclose the limitations of claim 8.  Although Pennecot discloses a plurality of lenses including liquid crystal and polymer components, Pennecot does not explicitly disclose wherein at least one of the primary lens or the secondary lens are configured using liquid crystal polymer (LCP).
Gassend more explicitly discloses wherein at least one of the primary lens or the secondary lens are configured using liquid crystal polymer (LCP) [Figs. 1-4, 0034-0050; variety of lens configurations and system construction utilizing crystal displays including light emitting polymers].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Pennecot with the teachings of Gassend as stated above.  By incorporating the teachings as such, a three dimensional map of points indicative of locations of reflective feathers in the environment can be generated (see Gassend 0002-0005).
 Regarding claim 9, Pennecot discloses wherein the secondary lens is configured using LCP and integrated with a wafer, and wherein the photodiode is also integrated with the wafer, and wherein focusing, by the secondary lens, the light pulses to the photodiode array comprises focusing the light pulses from the secondary lens through the wafer to the photodiode array [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 10, Pennecot discloses wherein the secondary lens is integrated on a first side of the wafer closer to the primary lens, and wherein the photodiode array is integrated on a second side of the wafer opposite the first side [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 11, Pennecot discloses wherein the secondary lens is integrated on a first side of the wafer opposite the primary lens, and wherein the photodiode array is integrated on a second side of the wafer opposite the first side, and wherein focusing, by the secondary lens, the light pulses to the photodiode array comprises reflecting, by the secondary lens, the light pulses to the photodiode array [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 12, Pennecot discloses the limitations of claim 12.  However Pennecot does not explicitly disclose wherein both the primary lens and the secondary lens are configured using LCP.
Gassend more explicitly discloses wherein both the primary lens and the secondary lens are configured using LCP [Figs. 1-4, 0034-0050; variety of lens configurations and system construction utilizing crystal displays including light emitting polymers].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Pennecot with the teachings of Gassend for the same reasons as stated above.  
Regarding claim 13, Pennecot discloses wherein the primary lens is configured using LCP and wherein focusing, by the secondary lens, the light pulses to the photodiode array comprises focusing, by a metasurface lens, the light pulses to the photodiode array, wherein the metasurface lens comprises a plurality of metasurface structures [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 14, Pennecot discloseswherein the primary lens is configured using LCP and wherein focusing, by the secondary lens, the light pulses to the photodiode array comprises focusing, by a microlens, the light pulses to the photodiode array [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 15, Pennecot discloses a detector for use in detecting reflected or scattered light pulses for a lidar system, the detector comprising:
a primary lens configured to collect and focus the light pulses [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; lidar system including a plurality of lenses redirected light as needed].   
at least one photodiode positioned to receive the light pulses from the first LCP grating [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; lidar system including a plurality of lenses redirected light as needed].   
a waveguide, wherein the first LCP grating is configured to direct the focused light pulses to the at least one photodiode through the waveguide [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Pennecot disclose the limitations of claim 15.  Although Pennecot discloses a plurality of lenses including liquid crystal and polymer components, Pennecot does not explicitly disclose a first liquid crystal polymer (LCP) grating configured to receive and direct the light pulses.
Gassend more explicitly discloses a first liquid crystal polymer (LCP) grating configured to receive and direct the light pulses [Figs. 1-4, 0034-0050; variety of lens configurations and system construction utilizing crystal displays including light emitting polymers].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Pennecot with the teachings of Gassend as stated above.  By incorporating the teachings as such, a three dimensional map of points indicative of locations of reflective feathers in the environment can be generated (see Gassend 0002-0005).
Regarding claim 16, Pennecot discloses a secondary lens configured using LCP and positioned to further focus the light pulses from the primary lens to the first LCP grating [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations including redirecting light beams across lenses]. 
Regarding claim 17, Pennecot discloses a second LCP grating configured to direct the focused light pulses to the at least one photodiode through the waveguide [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations including redirecting light beams across lenses].
Regarding claim 18, Pennecot discloses wherein the first and the second LCP gratings are transmissive, directing the light pulses through the first and the second LCP gratings to the waveguide [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations including redirecting light beams across lenses].
Regarding claim 19, Pennecot discloses wherein the first and the second LCP gratings are reflective, reflecting the light pulses into the waveguide [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations including redirecting light beams across lenses].
Regarding claim 20, Pennecot discloses the limitations of claim 20.  However Pennecot does not explicitly disclose wherein the primary lens is configured using LCP.
Gassend more explicitly discloses wherein the primary lens is configured using LCP [Figs. 1-4, 0034-0050; variety of lens configurations and system construction utilizing crystal displays including light emitting polymers].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Pennecot with the teachings of Gassend for the same reasons as stated above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483